Citation Nr: 0522178	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-06 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran testified at a July 2002 hearing before the 
undersigned Veteran Law Judge, and the transcript is of 
record.  In August 2003, the Board remanded the case pursuant 
to law that required the agency of original jurisdiction to 
consider evidence in the first instance.  


FINDINGS OF FACT

According to legally sufficient audiological testing, the 
veteran has Level I hearing loss in the right ear and Level 
II in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.85, 
4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains March 2001 and March 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an increased rating, and listed the 
evidence the RO had received to that point.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice.  In this case, 
the veteran filed a claim for an increased rating pre-VCAA 
(May 2000).  As such, the RO supplied the veteran with 
subsequent notification via the letters referred to above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding 
that any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained two VA examination reports from 
July 2000 and July 2003, which are sufficient for the 
purposes of a decision.  As such, VA fulfilled its duties to 
the veteran to the extent possible given the particular 
circumstances of this case.  

Laws and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) 
by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.

The regulations provide that in cases of exceptional hearing 
loss, that is, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

Analysis

A November 1977 rating decision service-connected the 
veteran's hearing loss and assigned a 0 percent disability 
evaluation.  In May 2000, the veteran filed a claim for an 
increased rating, and submitted a September 1996 letter from 
Harbor Hearing Aid Center.  A representative thereof stated 
that the veteran suffered from social dysfunction with 
difficulty in groups, in situations with background noise, 
and high pitched and soft voices.  Recordings from a test 
(that does not, incidentally, have any designation it was 
conducted by a state-licensed audiologist in compliance with 
38 C.F.R. § 4.85) contain a puretone average of 37 for the 
right ear and 55 for the left ear.  The test also contains 
speech discrimination percentages of 100 percent for the 
right ear, and 78 percent for the left ear (though not, 
incidentally, the result of the mandated Maryland CNC speech 
discrimination test).  Even if this test were probative, the 
veteran would not be entitled to a compensable evaluation 
given the findings that Level I for the right ear and Level 
IV left ear combined as per Table VII result in a 
noncompensable rating.  The same result holds true 
considering the applicability of 38 C.F.R. § 4.86.  

The veteran underwent a July 2000 VA audio examination.  
Testing demonstrated average puretone thresholds to be 51 
decibels for the right ear and 68 decibels for the left ear.  
The speech recognition score was 94 percent for the right ear 
and 94 percent for the left ear.  The only possible 
interpretation of these findings is that the veteran's 
hearing loss was at no more than Level I in the right ear and 
Level II in the left ear.  In such a case, the Table VII 
numeric designations correlate to a disability rating of 0 
percent.  Moreover, the veteran does not have an exceptional 
pattern of hearing impairment as per 38 C.F.R. § 4.86.

A July 2003 VA examination demonstrated average puretone 
thresholds to be 51 decibels for the right ear and 65 
decibels for the left ear.  The speech recognition score was 
96 percent for the right ear and 92 percent for the left ear.  
The only possible interpretation of these findings is that 
the veteran's hearing loss was at no more than Level I in the 
right ear and Level II in the left ear.  In such a case, the 
Table VII numeric designations correlate to a disability 
rating of 0 percent.  Moreover, the veteran does not have an 
exceptional pattern of hearing impairment as per 38 C.F.R. 
§ 4.86.

Though the veteran was diagnosed as having moderate to 
moderately severe sensorineural hearing loss, the disability 
has not manifested to the extent necessary for a compensable 
rating as defined by the law that binds VA decisionmakers.  

The veteran testified at the hearing that he had used hearing 
aids since 2000.  The veteran reported a difficult time 
hearing key words while on the job, and that missing one word 
meant missing the whole meaning of an instruction.  The 
veteran testified that at his job of carpentry the boss made 
sure that the veteran understood communications to 
accommodate for hearing impairment.  The veteran did not go 
to restaurants due to the difficulty he had understanding 
conversation.  The veteran's spouse testified that her 
husband isolated himself during social outings, and that she 
believed the veteran did not always realize how severe his 
hearing loss appeared because he had gotten used to it.  

The preceding, however, does not illustrate that the 
veteran's service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


